Chabot, J., concurring: I concur in the result reached by the majority and in most of their analysis. However, I do not believe it is necessary or appropriate to abandon our prior general approach, as exemplified by Mooneyhan v. Commissioner, 47 T.C. 693 (1967), revd. 404 F.2d 522 (6th Cir. 1968), and Wolfe v. Commissioner, 43 T.C. 572 (1965), revd. 361 F.2d 62 (D.C. Cir. 1966). Section 911(a)(2) excepts from its exclusion "amounts paid by the United States or any agency thereof).” Literally, the amounts in dispute were so paid. As both the majority and Judge Forrester’s dissenting opinion note, the legislative history makes it clear that this exception was enacted by the Congress to apply to U.S. military personnel and to U.S. ambassadors and foreign service personnel. Petitioner-husband’s work is in the same category. That is, it is work that can only be done as part of the functioning of the U.S. Government. In this aspect, the instant case is distinguishable from both Mooneyhan and Wolfe, in which the taxpayers were engaged in highway construction or design. In the latter cases, the taxpayers’ employments were outside the fields focused on by the Congress. This Court’s analyses in those cases seem to be an appropriate way to deal with the uncertainty as to the outer reaches of the statutory language. In short, like Judge Forrester, I believe that the Mooneyhan-Wolfe approach retains its general usefulness; unlike him, I believe the .instant case clearly falls within both the literal language of the statute and the intendment of the Congress, that petitioners are not entitled to the exclusion. Sterrett, </., agrees with this concurring opinion.